Citation Nr: 1603889	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In January 2015, these matters were remanded for additional development.


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam, and is not shown to have otherwise been exposed to herbicides/Agent Orange in service.
 
 2. The Veteran's heart disability was initially manifested many years after, and is not shown to be related to, his service.

3.  The Veteran's diabetes mellitus was initially manifested many years after, and is not shown to be related to, his service.


CONCLUSIONS OF LAW

1.  Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2015).

2.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met.  By correspondence dated in March 2012, VA notified the Veteran of the evidence and information needed to substantiate and complete his claims, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards. 

The record contains copies of the Veteran's service treatment records (STRs) and pertinent postservice treatment records.  In January 2015, the Board remanded this matter for development to verify his allegations of exposure to Agent Orange/herbicides in service.  March 2015 RO correspondence asked him to identify how and when he was exposed to herbicides in service; to date, he has not responded.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68   (1993).  The RO has substantially complied with the January 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The RO did not arrange for a VA examination or secure a medical opinion with respect to the claims of service connection for a heart disability or for diabetes mellitus. The Board has considered whether such examinations are necessary and finds that there is nothing in the record to suggest that such disabilities may be related to service.  Although the Veteran alleges that they could be related to his alleged exposure to herbicides in Thailand, an August 2015 formal finding by a Joint Services Records Research Center (JSRRC) coordinator confirmed that such exposure could not be verified.  Absent any competent evidence even suggesting that these disabilities may be related to service, examinations to secure medical nexus opinions are not necessary, as even the low threshold standard for determining when an examination is necessary, endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the August 2014 videoconference hearing, the undersigned explained what was needed to substantiate claims of service connection.   A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) are satisfied.

The Veteran has not identified any pertinent evidence that remains outstanding. The Board finds that the record includes adequate competent evidence to allow the Board to decide these matters on the merits.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Certain chronic diseases (to include diabetes mellitus and cardiovascular disease) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for diabetes and cardiovascular diseases).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Certain diseases, including ischemic heart disease and type 2 diabetes mellitus, may be presumed to be service-connected if manifested in a veteran who was exposed to herbicides/Agent Orange in service.  Veteran who served in Vietnam during the Vietnam era are presumed to have been exposed to herbicides in service.               38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Lay evidence may be competent evidence to establish incurrence of a disability in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The Veteran asserts that he was exposed to Agent Orange while stationed in Thailand, and that such exposure caused him to develop a heart disability and diabetes mellitus.  
VA has established procedures for verifying a veteran's allegation of exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C (M21-1); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand." Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. Id.  This allows for presumptive service connection of the diseases associated with exposure to herbicides.  Id.  

The Veteran's service personnel records show that he participated in combat support operations with Task Force Delta in Nam Phong, Thailand, beginning in July 1973.  His military occupational specialty (MOS) was communications center manager.  His STRs are silent for any complaint, finding, treatment, or diagnoses of a heart disability or diabetes mellitus.   On June 1976 service separation examination, his heart and endocrine system were normal on clinical evaluation.  Urinalysis was negative for sugar or albumin and a chest x-ray was within normal limits.

The earliest documentation of postservice treatment for diabetes in the record is a VA emergency treatment record in June 2008 when diabetes mellitus was diagnosed.  Mild nonobstructive coronary artery disease was diagnosed later, in November 2011.
  
In a March 2012 statement, the Veteran reported that he was exposed to herbicides standing guard on and near a perimeter fence and also participated in training exercises in those areas.  At the August 2014 Board hearing, he testified that his barracks on the Nam Phong base were located near the perimeter fence, that he would walk through the gate at the perimeter to visit other bases  (including Udorn Air Force base) while on leave, and that he recalled dead foliage around the perimeter which lead him to believe herbicides were used there.  He denied that he stood guard at, or patrolled near, the perimeter. 

The record does not show (and it is not alleged) that either cardiovascular disease or diabetes mellitus was manifested in service or during the Veteran's first postservice year.  Consequently, service connection for such disabilities on the basis that they became manifest in service, or on a presumptive basis (for either disease as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.309(a)) is not warranted.

The Veteran's theory of entitlement to the benefits sought is primarily one of presumptive service connection.  He alleges he was exposed to herbicides serving in Thailand, and is entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116.  The Board acknowledges that he served in Thailand.  However, the available evidence does not show where exactly he was stationed or identify any specific duties or activities in which he engaged in Thailand that placed him in an area where exposure to herbicides occurred.  The Board notes the inconsistencies between his March 2012 statement and his August 2014 sworn testimony regarding whether he patrolled at or near a base perimeter in Thailand, and finds his sworn testimony more probative than his prior written statement.  Consequently, the record does not support that his duties in service placed him at a base perimeter in Thailand.  While the allegation of exposure to herbicides is not patently implausible, the Veteran's MOS is not one that has been acknowledged by VA as involving exposure to herbicides (such as military policy/base security).  In an August 2015 formal finding, a JSRRC coordinator determined that, based on a lack of information in the record and the Veteran's nonresponse to a request for additional information, his exposure to herbicides could not be verified.  

Although the Veteran testified that he traveled to the Udorn Air Force base several times, he did not respond to the RO's request for information concerning when such visits took place.  As without his cooperation confirmation of alleged visits to areas where herbicides were used could not pursued, it must be found that exposure to herbicides in service is not shown.  As discussed above, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood, 1 Vet. App. at 193.   

The Board finds that VA's development in this matter has been exhaustive, and that the Veteran is not shown to have been exposed to an herbicide agent, including Agent Orange, while serving  in Thailand.  Hence, he is not entitled to consideration of his claims of service connection for a heart disability and for diabetes mellitus under the presumption provisions of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Veteran has not provided any evidence to show that his disabilities are somehow otherwise related to his service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There is no indication in his postservice medical records that either his heart disability or diabetes mellitus could be directly related to service in a manner other than based on exposure to Agent Orange. The record does not show, nor is it alleged, that the Veteran served in or visited Vietnam, and it is not shown that he was exposed to herbicides elsewhere in service, including in Thailand.  There is no competent evidence in the record that otherwise links his heart disability and diabetes mellitus, both diagnosed decades after his discharge from service, to a disease, injury, or event in service.  In view of the foregoing, the preponderance of the evidence is against the claims of service connection for a heart disability and for diabetes mellitus, and the appeal in these matters must be denied.


ORDER

Service connection for a heart disability is denied.

Service connection for diabetes mellitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


